DETAILED ACTION
	In Reply filed on 21 December 2021, claims 11-19 and 21-22 are pending. No claim is currently amended. Claims 12-18 and 21 are amended. Claims 1-11 and 20 are canceled, and no claim is newly added. Claims 12-19 and 21-22 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 22, Butcher (US 20170197362 A1) teaches all the claimed limitations (see the paragraphs regarding claims 11 and 22 on OA mailed on 09/22/2021) but does not specifically teach that the connection member is NOT located within the feature. 
Eriksson, Ford (GB 2,517,490 B), Twelves, JR. et al. (US 20170197284 A1), or Butcher (US 20170095888 A1) does not specifically teach the limitation. 
As being taught by Butcher, the unsintered or semi-sintered material (connection member) filled between the tool and the part can prevent the tool from freely moving from the part during the manufacturing process.  Thus, the connection member which is not located within the feature (i.e., which requires additional sintering of the material 
Moreover, although rearranging the position of the connection member does not yield functional difference, it would need to modify the operation of the device (e.g., additional sintering of the material to make the connection member beyond the feature) 
	Therefore, Butcher in view of the above references would not teach all the claimed limitations and the motivation to combine. Thus, claim 22 is allowed. 
	Claims 12-19 and 21 are allowed as being dependent from claim 22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744